Exhibit 10.1

ATLAS PIPELINE HOLDINGS, L.P.

COMMON UNITS REPRESENTING LIMITED PARTNER INTERESTS

Common Unit Purchase Agreement

June 17, 2008

Atlas America, Inc.

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

Atlas Pipeline Holdings, L.P., a Delaware limited partnership (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to Atlas America, Inc., a Delaware corporation (the “Investor”), approximately
$10 million of common units (the “Investor Units”) representing the limited
partner interests in the Company (the “Common Units”), at the price of $32.50.

This is to confirm the agreement between the Company and the Investor concerning
the purchase of the Investor Units from the Company by the Investor.

1. Representations, Warranties and Agreements.

 

  (a) The Company represents and warrants to, and agrees with, each Investor
that:

 

  (i) The Company has been duly formed and is validly existing in good standing
as a limited partnership under the Delaware Limited Partnership Act (the
“Delaware Act”) with full power and authority to enter into and perform its
obligations under this Agreement.

 

  (ii) The Company has all requisite power and authority to issue, sell and
deliver the Investor Units in accordance with and upon the terms and conditions
set forth in this Agreement and the LP Agreement.

 

  (iii) As of the Closing Date (as defined in Section 3), the Investor Units
will be duly authorized by the Company’s Limited Partnership Agreement, as
amended (the “LP Agreement”) and, when issued and delivered to the Investor
against payment therefor in accordance with the terms hereof, will be validly
issued, fully paid and non-assessable.

 

  (iv) This Agreement has been duly executed and delivered by the Company.

 

  (b) The Investor represents and warrants to, and agrees with, the Company
that:

 

  (i)

Investor is an “accredited investor,” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and the investment by the Investor in the Company is for its
own account and not for the account of others, for investment purposes. The
Investor Units are being acquired for its own account, for investment and with
no intention of distributing or reselling such Investor Units or any portion
thereof or interest therein in any transaction which would be a violation of the



--------------------------------------------------------------------------------

 

securities laws of the United States of America or any state or foreign country
or jurisdiction.

 

  (ii) Investor acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in the Company and has knowingly and voluntarily
elected instead to rely solely on its own investigation.

 

  (iii) Investor acknowledges and agrees that the Investor must bear the
economic risk of this investment indefinitely, that the Investor Units purchased
by the Investor hereunder may not be sold or transferred or offered for sale or
transfer by it without registration under the Securities Act and any applicable
state securities or Blue Sky laws or the availability of exemptions therefrom,
and that the Company has no present intention of registering the resale of any
of such Investor Units.

 

  (iv) Investor has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Investor Units, and has so evaluated the
merits and risks of such investment. The Investor is able to bear the economic
risk of an investment in the Investor Units and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.

 

  (v) Investor understands that the Investor Units are being offered and sold to
the Investor in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings, which are true, correct and complete, of the Investor set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Investor Units.

 

  (vi) Investor has all requisite power and authority to purchase the Investor
Units, in accordance with and upon the terms and conditions set forth in this
Agreement.

 

  (vii) This Agreement has been duly executed and delivered by the Investor.

2. Purchase and Sale. Subject to the terms and conditions herein set forth, the
Company agrees to sell to the Investor, and the Investor hereby agrees to
purchase from the Company, the Investor Units.

3. Delivery and Payment for the Investor Units. Delivery of and payment for the
Investor Units shall be made at 10 a.m., New York City time, on the closing date
of Atlas Pipeline Partners, L.P.’s (“APL”) public offering of its common units
(such date and time of delivery and payment for the Investor Units being herein
called the “Closing Date”). Delivery of the Investor Units shall be made to the
Investor against payment by the Investor of the purchase price thereof to or
upon the order of the Company by wire transfer payable in same-day funds to an
account specified by the Company.

4. Condition of Investor’s Obligations. The obligations of the Investor
hereunder, as to the Investor Units, shall be subject, in its discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of the Closing Date, true and correct, the
condition that the Company shall have performed all of its obligations hereunder



--------------------------------------------------------------------------------

theretofore to be performed, and the closing of the purchase and sale of APL’s
common units pursuant to the underwriting agreement, dated the date hereof,
among the APL, the underwriters named therein and certain other parties shall
have occurred.

5. Binding Nature of Agreement. This Agreement shall be binding upon, and inure
solely to the benefit of, the Investor and the Company, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.

6. Sole Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Investor,
with respect to the subject matter hereof.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

8. Execution in Counterpart. This Agreement may be executed by any one or more
of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Upon the acceptance hereof by the Investor, this letter and such acceptance
hereof shall constitute a binding agreement between the Investor and the
Company.

 

Very truly yours, ATLAS PIPELINE HOLDINGS, L.P. By:   Atlas Pipeline Holdings
GP, LLC By:  

 

Name:   Title  

Accepted as of the date hereof:

 

ATLAS AMERICA, INC. By:  

 

Name:   Title:  